DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/EP2018/068663 07/10/2018
FOREIGN APPLICATIONS
EP 17180730.8 07/11/2017
EP 18152304.4 01/18/2018
	This office action is in response to Applicant’s amendment submitted August 3, 2022.  Claims 1-15 are pending.
	The rejection of claims 1-2 under 35 U.S.C. 101 because the claims were “use” claims is withdrawn.
	The rejection of claims 1-2 and 6 under 35 U.S.C. 112(b) as being indefinite is withdrawn because claims 1-2 are no longer “use” claims and claim 6 now recites a method, not a product.
	The rejection of claims 3-6 under 35 U.S.C. 102(a)(1) as being anticipated by Haddad is withdrawn because Haddad does not teach administration of the compound for treatment or diagnosis.

Claim Objections
	Claim 7 is objected to because “transfection” is misspelled in line one of the claim.

Claim Rejections - 35 USC § 112
Claims 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites a method for treating or diagnosing a human or animal in need thereof, wherein the patient is suffering from a condition that can be treated, alleviated or diagnosed by delivery of a nucleic acid, a lipid, a peptide and/or a protein to one or more cells of the patient, the method comprising the step of delivering the nucleic acid, the lipid, the peptide and/or the protein in vivo to the patient together with a saponin of formula (I).  The specification generally states that the saponin can be used in therapy or diagnostics, and that the saponin is used for in-vivo delivery of a nucleic acid, a lipid, a peptide, and/or a protein to a human or animal.  The specification does not, however, describe treatment or diagnosis of any condition.  The specification does not disclose conditions which could be treated, alleviated, or diagnosed by delivery of a nucleic acid, a lipid, a peptide and/or a protein to the cells.  Newly added claim limitations must be supported in the specification though express, implicit, or inherent disclosure.  An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations.  MPEP 2163.  This is a new matter rejection.  


Conclusion
Claims 3-6 are rejected.  Claim 7 is objected to.  Claims 1-2 and 8-15 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/             Primary Examiner, Art Unit 1623